DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-16 were originally presented having a filing date of October 23rd, 2019, and claimed priority to Korean Patent Application No. 10-2019-0084431 that was filed on July 12th, 2019.


Specification
The disclosure is objected to because of the following informalities:
In paragraph [0009], line 5, “recoding” should be “recording”
In paragraph [0020], line 14, “recoding” should be “recording”
Appropriate correction is required.


Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
In claim 1, “recoding” should be “recording”
In claim 12, “recoding” should be “recording”
Appropriate correction is required.





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Sensing device (generic placeholder) and “configured to sense” (function) found in claim 7
Vehicle image recording apparatus (generic placeholder) and “configured to determine and perform control” (function) found in claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the sensing device, the specification paragraph [0050] states “the sensing device may include an impact sensor” and “the sensing device may include cameras”. Thus, the structure of the sensing device will be interpreted to be at least a sensor or a camera.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyuk (Korean Invention Application Publication KR 2011-0005994 A, hereinafter referred to as Hyuk) in view of Kohsaka et al. (U.S. Patent Application Publication 2009/0306848, hereinafter referred to as Kohsaka) and in further view of Li et al. (U.S. Patent Application Publication 2020/0363818, hereinafter referred to as Li).

Regarding claim 1, Hyuk teaches an apparatus for recoding an image of a vehicle, the apparatus comprising:
a processor configured to:
		determine whether an impact of a reference value or more applied to the vehicle is caused by an accident… 
perform control to not record vehicle image…when the processor determines that the impact is not caused by the accident; and
[Hyuk;

Page 4, lines of text 29-31: “The image input unit 110 generates and outputs an image signal corresponding to a front external or / and internal image of the vehicle to be input. The image input unit 110 may include, for example, at least one of a camera, an image sensor, an image signal processor (ISP), etc. mounted to face the front exterior and / or the interior of the vehicle”;

Page 5, lines of text 4-5: “The sensing unit 140 generates a sensing signal for detecting whether a predetermined event, for example, a contact accident, a collision accident, a rollover accident, a sudden accident, or the like has occurred, and provides the sensing signal to the controller 160”;

Page 5, lines of text 6-7: “The sensing unit 140 may include, for example, one or more of a gyroscope sensor, an acceleration sensor, an angular velocity sensor, an impact sensor, a vibration sensor, and the like for generating a sensing signal”;

“The controller 160 primarily determines whether an event occurs by interpreting an input sensing signal. The determination of whether the primary event occurs is performed by comparing the measured value of each sensor corresponding to the sensing signal with a threshold set for each sensor. Thresholds for event detection may be set for each sensor, and the thresholds may be preset or set by a user. For example, when the measured value detected by each sensor exceeds the threshold, the controller 160 may determine that a predetermined event occurs primarily”;

Page 5, lines of text 21-22: “When it is determined that the event occurs primarily by the controller 160, the image analyzer 150 analyzes the image data that is always recorded, which is stored in the first storage space of the storage 130. It generates and provides to the control unit 160”;

Page 5, lines of text 28-30: “The controller 160 determines the exterior of the vehicle and / or the interior of the vehicle, that is, the position of the surrounding vehicle, the presence of the speed bump, the presence of the vehicle overturn, and the like based on the image analysis information corresponding to the image analysis signal. Determine whether an event occurs”;

Page 5, lines of text 31-34: “For example, when it is determined that the surrounding vehicles are gradually approaching the corresponding vehicle, an event called a contact accident or a collision accident has occurred, and when it is determined that the vehicle is overturned, it may be determined that an event called a rollover accident has occurred. When it is determined that the speed bumps exist, it may be determined that the event does not occur even though the vehicle is shocked and the sensing unit 140 generates a sensing signal”;

Page 5, lines of text 35-38: “The controller 160 determines whether an event occurs and controls the corresponding operation to be performed. That is, the video data recorded immediately before and / or immediately after the event occurs may be copied or moved from the first storage space to the second storage space or directly stored in the second storage space without passing through the first storage space. Video data related to an event that has occurred may be stored”;

Page 7, lines of text 22-26: “Obviously, the above-described image storing method may be performed by an automated procedure according to a time series sequence by a software program built in a vehicle black box system. The codes and code segments that make up the program can be easily deduced by a computer programmer in the field. In addition, the program is stored in a computer readable media, and read and executed by a computer to implement the method. The information storage medium includes a magnetic recording medium, an optical recording medium and a carrier wave medium”;

Wherein it is interpreted that apparatus determines if an impact of a threshold or higher is applied through the sensing unit. Once this is determined, it analyzes an image that is stored to determine if the impact was an accident, and if it is not an accident it proceeds to not store the image in an event recording memory;
]

a storage controlled by the processor to record the vehicle image.

[Hyuk;

Page 4, lines of text 38-40: “The storage unit 130 is divided into a first storage space for storing always-recorded image data and a second storage space for storing image data recorded in correspondence with an event, or are always-recorded image data and event-recorded image data. Each may be implemented as a separate storage device”;

Page 5, lines of text 35-38: “The controller 160 determines whether an event occurs and controls the corresponding operation to be performed. That is, the video data recorded immediately before and / or immediately after the event occurs may be copied or moved from the first storage space to the second storage space or directly stored in the second storage space without passing through the first storage space. Video data related to an event that has occurred may be stored”;

Wherein it is interpreted that the controller determines whether the accident event occurs and then subsequently stores the video data in the second storage;
]

Hyuk doesn’t explicitly teach [[a processor configured to:
determine whether an impact of a reference or more applied to the vehicle is caused by an accident,]] by using a signal of an in-vehicle communication network, and 
[[perform control to not record a vehicle image]] for a predetermined exception handling time, [[when the processor determines that the impact is not caused by the accident;]]

Kohsaka does teach [[a processor configured to:
determine whether an impact of a reference or more applied to the vehicle is caused by an accident,]] by using a signal of an in-vehicle communication network. 
[Kohsaka;

Paragraph [0022]: “In addition, in order to judge whether or not the situation is the accident or the hiyari-hatto more accurately, it is preferable that at least one or all of speed data indicating a speed of the vehicle, brake data indicating whether a brake of the vehicle is applied or not, door open/close data indicating whether a door is open or closed and main electric power source situation data indicating whether or not electric power is supplied from an electric power source at a side of the vehicle is further included as the situation data”;

Paragraph [0024]: “As a result of this, it is possible to prevent a case wherein the driving recorder fails recording the situation data regarding the event whose importance is high such as an accident or a serious driving miss due to a reason that the driving recorder is filled with the situation data regarding the event whose importance is low such as just a bump on a road, opening or closing a door and pressing a brake pedal. In addition, since the situation data regarding an event whose importance is low is prevented from being stored, it is possible to decrease the time required for data analysis”;

Paragraph [0040]: “The CCD camera 31 takes an image of a situation of outside the vehicle V and outputs situation data indicating the image (the moving image data)”;

Paragraph [0051]: “Furthermore, the data receiving section 801 is so arranged to receive the data from a vehicle speed meter incorporated in the vehicle or from the door, and the data is received through the connector CN. In addition, the connector CN is also used for the electric power source”;

Paragraph [0053]: “The data administration section 804 judges whether or not the content of the situation data stored in the temporary data storage section 802 meets the predetermined condition. Only in a case that the content meets the predetermined condition, the situation data during a certain period before and after the situation data whose content meets the predetermined condition is transferred from the temporary data storage section 802 to the situation data storage section 803 arranged in a predetermined area of the internal memory 82 or/and the removable recording device 7”;

Wherein it is interpreted that the apparatus is connected to the vehicle through a connector CN, and data is received regarding the door open/close and speed through this connector. Therefore, it is interpreted that the door signal is communicated through an in-vehicle communication network to the connector CN;
]

Hyuk teaches determining whether an impact of a threshold or higher is caused by an accident, and then teaches subsequently not recording the image data relating to the detected event within an event recording memory when the controller determines that the impact was not the cause of an accident. Kohsaka very similarly teaches determining whether an accident has occurred, and subsequently not storing image or situation data related to the event, when it is determined that an accident hasn’t occurred. Kohsaka further teaches determining whether the accident has occurred through a door open/close signal which is transmitted through an in-vehicle communication network to a connector port where the driving recorder is connected to the vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hyuk and Kohsaka to achieve a driving image recorder that records events of higher importance, and doesn’t record events of low importance (such as a door opening or closing) and more effectively manage memory space available for recording events within a vehicle (Kohsaka Paragraph [0024]).

The combination of Hyuk and Kohsaka do not explicitly teach performing control to not record a vehicle image for a predetermined exception handling time.

Li does teach performing control to not record a vehicle image for a predetermined exception handling time.
[Li;

Paragraph [0015]: “The technology relates to handling runtime exceptions in autonomous vehicles. Autonomous vehicles may typically rely on software and hardware systems operating in a timely, cohesive manner to successfully and safely maneuver the vehicle from one point to another. In some instances, a computing device of the vehicle may encounter a runtime exception that prevents or otherwise delays the system from operating as expected. In such an instance, the vehicle may be forced to mitigate the risk introduced by the underlying cause of the runtime exception by performing a precautionary maneuver, such as quickly stopping or pulling over. Such precautionary maneuvers may result in an uncomfortable experience for passengers of the vehicle, and may not mitigate all of the risk to surrounding road users, such as drivers of other vehicles in the vicinity of the vehicle. In addition, such maneuvers may actually be unnecessary as a significant portion of runtime exceptions may eventually resolve on their own. To address these issues, the autonomous vehicle may provide a time period or safety time horizon (“STH”) for the runtime exception to resolve on its own before performing a precautionary maneuver”;

Wherein it is interpreted that the predetermined exception handling time is similar to the provided time period or safety time horizon for the runtime exception in Li’s autonomous vehicle;
]

Li teaches in autonomous vehicles to practice restraint and wait a predetermined amount of time for the autonomous vehicle to resolve a runtime exception on its own, or let the exception run its natural course. Applicant teaches practicing restraint and not performing the action of recording for a predetermined amount of time when it is determined that an impact is not caused by an accident, so as to let the impact aftershock run its natural course before reactivating the recorder to track and record potential new impacts. This restraint is practiced to avoid unnecessary use of resources and avoid customer dissatisfaction with minor impacts being recorded, very similarly to Li’s exception handling in autonomous vehicles waiting a predetermined amount of time to let the vehicle resolve its exception, and avoid unnecessary use of resources and customer dissatisfaction by performing avoidable precautionary maneuvers such as quickly stopping or pulling over. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the Hyuk and Kohsaka with that of Li in order to practice restraint and prevent the unnecessary use of resources and customer dissatisfaction that may come from it (Li Paragraph [0015]). 

Regarding claim 3, the combination of Hyuk, Kohsaka, and Li teach the apparatus of claim 1. Li further teaches wherein the processor sets the predetermined exception handling time in advance by setting, as a margin, a maximum time during which an aftershock occurs after the impact. 
[Li;

Paragraph [0015]: “The technology relates to handling runtime exceptions in autonomous vehicles. Autonomous vehicles may typically rely on software and hardware systems operating in a timely, cohesive manner to successfully and safely maneuver the vehicle from one point to another. In some instances, a computing device of the vehicle may encounter a runtime exception that prevents or otherwise delays the system from operating as expected. In such an instance, the vehicle may be forced to mitigate the risk introduced by the underlying cause of the runtime exception by performing a precautionary maneuver, such as quickly stopping or pulling over. Such precautionary maneuvers may result in an uncomfortable experience for passengers of the vehicle, and may not mitigate all of the risk to surrounding road users, such as drivers of other vehicles in the vicinity of the vehicle. In addition, such maneuvers may actually be unnecessary as a significant portion of runtime exceptions may eventually resolve on their own. To address these issues, the autonomous vehicle may provide a time period or safety time horizon (“STH”) for the runtime exception to resolve on its own before performing a precautionary maneuver”;

Wherein it is interpreted that the predetermined exception handling time is similar to the provided time period or safety time horizon for the runtime exception in Li’s autonomous vehicle;
]

Li teaches in autonomous vehicles to practice restraint and wait a predetermined amount of time for the autonomous vehicle to resolve a runtime exception on its own, or let the exception run its natural course. Applicant teaches practicing restraint and not performing the action of recording for a predetermined amount of time when it is determined that an impact is not caused by an accident, so as to let the impact aftershock run its natural course before reactivating the recorder to track and record potential new impacts. This restraint is practiced to avoid unnecessary use of resources and avoid customer dissatisfaction with minor impacts being recorded, very similarly to Li’s exception handling in autonomous vehicles waiting a predetermined amount of time to let the vehicle resolve its exception, and avoid unnecessary use of resources and customer dissatisfaction by performing avoidable precautionary maneuvers such as quickly stopping or pulling over. It would be obvious to not record images for the period of time an aftershock lasts after a minor impact in order to avoid reactivating the image recording from the same impact. Allowing the recorder to record impacts due to an aftershock trigger would lower the efficiency of the recorder and lead to an unnecessary use of resources and customer dissatisfaction. That of which is taught to be avoided by Li’s recorder by waiting for the exception to run its natural course (whether it be an autonomous vehicle resolving a runtime exception on its own, or by letting a non-important vehicle impact dissipate before returning to monitoring for impacts more important). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Li in order to practice restraint and prevent the unnecessary use of resources and customer dissatisfaction that may come from it (Li Paragraph 0015]). 

Regarding claim 7, Hyuk teaches a vehicle system comprising: 
a sensing device configured to sense an impulse of a vehicle; and 
a vehicle image recording apparatus configured to: 
determine whether an impact is caused by an accident…when the impulse received from the sensing device is greater than or equal to a reference value, and 
perform control to not record a vehicle image… when the vehicle image recording apparatus determines that the impact is not caused by the accident. 
[Hyuk;

Page 4, lines of text 29-31: “The image input unit 110 generates and outputs an image signal corresponding to a front external or / and internal image of the vehicle to be input. The image input unit 110 may include, for example, at least one of a camera, an image sensor, an image signal processor (ISP), etc. mounted to face the front exterior and / or the interior of the vehicle”;

Page 5, lines of text 4-5: “The sensing unit 140 generates a sensing signal for detecting whether a predetermined event, for example, a contact accident, a collision accident, a rollover accident, a sudden accident, or the like has occurred, and provides the sensing signal to the controller 160”;

Page 5, lines of text 6-7: “The sensing unit 140 may include, for example, one or more of a gyroscope sensor, an acceleration sensor, an angular velocity sensor, an impact sensor, a vibration sensor, and the like for generating a sensing signal”;

Page 5, lines of text 16-20: “The controller 160 primarily determines whether an event occurs by interpreting an input sensing signal. The determination of whether the primary event occurs is performed by comparing the measured value of each sensor corresponding to the sensing signal with a threshold set for each sensor. Thresholds for event detection may be set for each sensor, and the thresholds may be preset or set by a user. For example, when the measured value detected by each sensor exceeds the threshold, the controller 160 may determine that a predetermined event occurs primarily”;

Page 5, lines of text 21-22: “When it is determined that the event occurs primarily by the controller 160, the image analyzer 150 analyzes the image data that is always recorded, which is stored in the first storage space of the storage 130. It generates and provides to the control unit 160”;

Page 5, lines of text 28-30: “The controller 160 determines the exterior of the vehicle and / or the interior of the vehicle, that is, the position of the surrounding vehicle, the presence of the speed bump, the presence of the vehicle overturn, and the like based on the image analysis information corresponding to the image analysis signal. Determine whether an event occurs”;

Page 5, lines of text 31-34: “For example, when it is determined that the surrounding vehicles are gradually approaching the corresponding vehicle, an event called a contact accident or a collision accident has occurred, and when it is determined that the vehicle is overturned, it may be determined that an event called a rollover accident has occurred. When it is determined that the speed bumps exist, it may be determined that the event does not occur even though the vehicle is shocked and the sensing unit 140 generates a sensing signal”;

Page 5, lines of text 35-38: “The controller 160 determines whether an event occurs and controls the corresponding operation to be performed. That is, the video data recorded immediately before and / or immediately after the event occurs may be copied or moved from the first storage space to the second storage space or directly stored in the second storage space without passing through the first storage space. Video data related to an event that has occurred may be stored”;

Page 7, lines of text 22-26: “Obviously, the above-described image storing method may be performed by an automated procedure according to a time series sequence by a software program built in a vehicle black box system. The codes and code segments that make up the program can be easily deduced by a computer programmer in the field. In addition, the program is stored in a computer readable media, and read and executed by a computer to implement the method. The information storage medium includes a magnetic recording medium, an optical recording medium and a carrier wave medium”;

Wherein it is interpreted that apparatus determines if an impact of a threshold or higher is applied through the sensing unit. Once this is determined, it analyzes an image that is stored to determine if the impact was an accident, and if it is not an accident it proceeds to not store the image in an event recording memory;
]

Hyuk doesn’t explicitly teach [[a vehicle image recording apparatus configured to: 
determine whether an impact is caused by an accident,]] by using a signal of an in-vehicle communication network.

Kohsaka does teach [[a vehicle image recording apparatus configured to: 
determine whether an impact is caused by an accident,]] by using a signal of an in-vehicle communication network.
[Kohsaka;

Paragraph [0022]: “In addition, in order to judge whether or not the situation is the accident or the hiyari-hatto more accurately, it is preferable that at least one or all of speed data indicating a speed of the vehicle, brake data indicating whether a brake of the vehicle is applied or not, door open/close data indicating whether a door is open or closed and main electric power source situation data indicating whether or not electric power is supplied from an electric power source at a side of the vehicle is further included as the situation data”;

Paragraph [0024]: “As a result of this, it is possible to prevent a case wherein the driving recorder fails recording the situation data regarding the event whose importance is high such as an accident or a serious driving miss due to a reason that the driving recorder is filled with the situation data regarding the event whose importance is low such as just a bump on a road, opening or closing a door and pressing a brake pedal. In addition, since the situation data regarding an event whose importance is low is prevented from being stored, it is possible to decrease the time required for data analysis”;

Paragraph [0040]: “The CCD camera 31 takes an image of a situation of outside the vehicle V and outputs situation data indicating the image (the moving image data)”;

Paragraph [0051]: “Furthermore, the data receiving section 801 is so arranged to receive the data from a vehicle speed meter incorporated in the vehicle or from the door, and the data is received through the connector CN. In addition, the connector CN is also used for the electric power source”;

Paragraph [0053]: “The data administration section 804 judges whether or not the content of the situation data stored in the temporary data storage section 802 meets the predetermined condition. Only in a case that the content meets the predetermined condition, the situation data during a certain period before and after the situation data whose content meets the predetermined condition is transferred from the temporary data storage section 802 to the situation data storage section 803 arranged in a predetermined area of the internal memory 82 or/and the removable recording device 7”;

Wherein it is interpreted that the apparatus is connected to the vehicle through a connector CN, and data is received regarding the door open/close and speed through this connector. Therefore, it is interpreted that the door signal is communicated through an in-vehicle communication network to the connector CN;
]

Hyuk teaches determining whether an impact of a threshold or higher is caused by an accident, and then teaches subsequently not recording the image data relating to the detected event within an event recording memory when the controller determines that the impact was not the cause of an accident. Kohsaka very similarly teaches determining whether an accident has occurred, and subsequently not storing image or situation data related to the event, when it is determined that an accident hasn’t occurred. Kohsaka further teaches determining whether the accident has occurred through a door open/close signal which is transmitted through an in-vehicle communication network to a connector port where the driving recorder is connected to the vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hyuk and Kohsaka to achieve a driving image recorder that records events of higher importance, and doesn’t record events of low importance (such as a door opening or closing) and more effectively manage memory space available for recording events within a vehicle (Kohsaka Paragraph [0024]).

The combination of Hyuk and Kohsaka do not explicitly teach performing control to not record a vehicle image for a predetermined exception handling time.

Li does teach performing control to not record a vehicle image for a predetermined exception handling time.
[Li;

Paragraph [0015]: “The technology relates to handling runtime exceptions in autonomous vehicles. Autonomous vehicles may typically rely on software and hardware systems operating in a timely, cohesive manner to successfully and safely maneuver the vehicle from one point to another. In some instances, a computing device of the vehicle may encounter a runtime exception that prevents or otherwise delays the system from operating as expected. In such an instance, the vehicle may be forced to mitigate the risk introduced by the underlying cause of the runtime exception by performing a precautionary maneuver, such as quickly stopping or pulling over. Such precautionary maneuvers may result in an uncomfortable experience for passengers of the vehicle, and may not mitigate all of the risk to surrounding road users, such as drivers of other vehicles in the vicinity of the vehicle. In addition, such maneuvers may actually be unnecessary as a significant portion of runtime exceptions may eventually resolve on their own. To address these issues, the autonomous vehicle may provide a time period or safety time horizon (“STH”) for the runtime exception to resolve on its own before performing a precautionary maneuver”;

Wherein it is interpreted that the predetermined exception handling time is similar to the provided time period or safety time horizon for the runtime exception in Li’s autonomous vehicle;
]

Li teaches in autonomous vehicles to practice restraint and wait a predetermined amount of time for the autonomous vehicle to resolve a runtime exception on its own, or let the exception run its natural course. Applicant teaches practicing restraint and not performing the action of recording for a predetermined amount of time when it is determined that an impact is not caused by an accident, so as to let the impact aftershock run its natural course before reactivating the recorder to track and record potential new impacts. This restraint is practiced to avoid unnecessary use of resources and avoid customer dissatisfaction with minor impacts being recorded, very similarly to Li’s exception handling in autonomous vehicles waiting a predetermined amount of time to let the vehicle resolve its exception, and avoid unnecessary use of resources and customer dissatisfaction by performing avoidable precautionary maneuvers such as quickly stopping or pulling over. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the Hyuk and Kohsaka with that of Li in order to practice restraint and prevent the unnecessary use of resources and customer dissatisfaction that may come from it (Li Paragraph [0015]).

Regarding claim 9, the combination of Hyuk, Kohsaka, and Li teach the vehicle system of claim 7. Li further teaches wherein the vehicle image recording apparatus sets the predetermined exception handling time in advance by setting, as a margin, a maximum time during which an aftershock occurs after the impact.
[Li;

Paragraph [0015]: “The technology relates to handling runtime exceptions in autonomous vehicles. Autonomous vehicles may typically rely on software and hardware systems operating in a timely, cohesive manner to successfully and safely maneuver the vehicle from one point to another. In some instances, a computing device of the vehicle may encounter a runtime exception that prevents or otherwise delays the system from operating as expected. In such an instance, the vehicle may be forced to mitigate the risk introduced by the underlying cause of the runtime exception by performing a precautionary maneuver, such as quickly stopping or pulling over. Such precautionary maneuvers may result in an uncomfortable experience for passengers of the vehicle, and may not mitigate all of the risk to surrounding road users, such as drivers of other vehicles in the vicinity of the vehicle. In addition, such maneuvers may actually be unnecessary as a significant portion of runtime exceptions may eventually resolve on their own. To address these issues, the autonomous vehicle may provide a time period or safety time horizon (“STH”) for the runtime exception to resolve on its own before performing a precautionary maneuver”;

Wherein it is interpreted that the predetermined exception handling time is similar to the provided time period or safety time horizon for the runtime exception in Li’s autonomous vehicle;
]

Li teaches in autonomous vehicles to practice restraint and wait a predetermined amount of time for the autonomous vehicle to resolve a runtime exception on its own, or let the exception run its natural course. Applicant teaches practicing restraint and not performing the action of recording for a predetermined amount of time when it is determined that an impact is not caused by an accident, so as to let the impact aftershock run its natural course before reactivating the recorder to track and record potential new impacts. This restraint is practiced to avoid unnecessary use of resources and avoid customer dissatisfaction with minor impacts being recorded, very similarly to Li’s exception handling in autonomous vehicles waiting a predetermined amount of time to let the vehicle resolve its exception, and avoid unnecessary use of resources and customer dissatisfaction by performing avoidable precautionary maneuvers such as quickly stopping or pulling over. It would be obvious to not record images for the period of time an aftershock lasts after a minor impact in order to avoid reactivating the image recording from the same impact. Allowing the recorder to record impacts due to an aftershock trigger would lower the efficiency of the recorder and lead to an unnecessary use of resources and customer dissatisfaction. That of which is taught to be avoided by Li’s recorder by waiting for the exception to run its natural course (whether it be an autonomous vehicle resolving a runtime exception on its own, or by letting a non-important vehicle impact dissipate before returning to monitoring for impacts more important). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Li in order to practice restraint and prevent the unnecessary use of resources and customer dissatisfaction that may come from it (Li Paragraph 0015]).

Regarding claim 12, Hyuk teaches a method for recoding an image of a vehicle, the method comprising: 
determining whether an impact of a reference value or more is applied to the vehicle;
determining whether the impact is caused by an accident… when it is determined that the impact of the reference value or more is applied to the vehicle; and 
performing control to not record a vehicle image… when it is determined that the impact is not caused by the accident.
[Hyuk;

Page 4, lines of text 29-31: “The image input unit 110 generates and outputs an image signal corresponding to a front external or / and internal image of the vehicle to be input. The image input unit 110 may include, for example, at least one of a camera, an image sensor, an image signal processor (ISP), etc. mounted to face the front exterior and / or the interior of the vehicle”;

Page 5, lines of text 4-5: “The sensing unit 140 generates a sensing signal for detecting whether a predetermined event, for example, a contact accident, a collision accident, a rollover accident, a sudden accident, or the like has occurred, and provides the sensing signal to the controller 160”;

Page 5, lines of text 6-7: “The sensing unit 140 may include, for example, one or more of a gyroscope sensor, an acceleration sensor, an angular velocity sensor, an impact sensor, a vibration sensor, and the like for generating a sensing signal”;

Page 5, lines of text 16-20: “The controller 160 primarily determines whether an event occurs by interpreting an input sensing signal. The determination of whether the primary event occurs is performed by comparing the measured value of each sensor corresponding to the sensing signal with a threshold set for each sensor. Thresholds for event detection may be set for each sensor, and the thresholds may be preset or set by a user. For example, when the measured value detected by each sensor exceeds the threshold, the controller 160 may determine that a predetermined event occurs primarily”;

Page 5, lines of text 21-22: “When it is determined that the event occurs primarily by the controller 160, the image analyzer 150 analyzes the image data that is always recorded, which is stored in the first storage space of the storage 130. It generates and provides to the control unit 160”;

Page 5, lines of text 28-30: “The controller 160 determines the exterior of the vehicle and / or the interior of the vehicle, that is, the position of the surrounding vehicle, the presence of the speed bump, the presence of the vehicle overturn, and the like based on the image analysis information corresponding to the image analysis signal. Determine whether an event occurs”;

Page 5, lines of text 31-34: “For example, when it is determined that the surrounding vehicles are gradually approaching the corresponding vehicle, an event called a contact accident or a collision accident has occurred, and when it is determined that the vehicle is overturned, it may be determined that an event called a rollover accident has occurred. When it is determined that the speed bumps exist, it may be determined that the event does not occur even though the vehicle is shocked and the sensing unit 140 generates a sensing signal”;

Page 5, lines of text 35-38: “The controller 160 determines whether an event occurs and controls the corresponding operation to be performed. That is, the video data recorded immediately before and / or immediately after the event occurs may be copied or moved from the first storage space to the second storage space or directly stored in the second storage space without passing through the first storage space. Video data related to an event that has occurred may be stored”;

Page 7, lines of text 22-26: “Obviously, the above-described image storing method may be performed by an automated procedure according to a time series sequence by a software program built in a vehicle black box system. The codes and code segments that make up the program can be easily deduced by a computer programmer in the field. In addition, the program is stored in a computer readable media, and read and executed by a computer to implement the method. The information storage medium includes a magnetic recording medium, an optical recording medium and a carrier wave medium”;

Wherein it is interpreted that apparatus determines if an impact of a threshold or higher is applied through the sensing unit. Once this is determined, it analyzes an image that is stored to determine if the impact was an accident, and if it is not an accident it proceeds to not store the image in an event recording memory;
]

Hyuk doesn’t explicitly teach [[determining whether the impact is caused by an accident,]] by using a signal of an in-vehicle communication network.

Kohsaka does teach [[determining whether the impact is caused by an accident,]] by using a signal of an in-vehicle communication network.
[Kohsaka;

Paragraph [0022]: “In addition, in order to judge whether or not the situation is the accident or the hiyari-hatto more accurately, it is preferable that at least one or all of speed data indicating a speed of the vehicle, brake data indicating whether a brake of the vehicle is applied or not, door open/close data indicating whether a door is open or closed and main electric power source situation data indicating whether or not electric power is supplied from an electric power source at a side of the vehicle is further included as the situation data”;

Paragraph [0024]: “As a result of this, it is possible to prevent a case wherein the driving recorder fails recording the situation data regarding the event whose importance is high such as an accident or a serious driving miss due to a reason that the driving recorder is filled with the situation data regarding the event whose importance is low such as just a bump on a road, opening or closing a door and pressing a brake pedal. In addition, since the situation data regarding an event whose importance is low is prevented from being stored, it is possible to decrease the time required for data analysis”;

Paragraph [0040]: “The CCD camera 31 takes an image of a situation of outside the vehicle V and outputs situation data indicating the image (the moving image data)”;

Paragraph [0051]: “Furthermore, the data receiving section 801 is so arranged to receive the data from a vehicle speed meter incorporated in the vehicle or from the door, and the data is received through the connector CN. In addition, the connector CN is also used for the electric power source”;

Paragraph [0053]: “The data administration section 804 judges whether or not the content of the situation data stored in the temporary data storage section 802 meets the predetermined condition. Only in a case that the content meets the predetermined condition, the situation data during a certain period before and after the situation data whose content meets the predetermined condition is transferred from the temporary data storage section 802 to the situation data storage section 803 arranged in a predetermined area of the internal memory 82 or/and the removable recording device 7”;

Wherein it is interpreted that the apparatus is connected to the vehicle through a connector CN, and data is received regarding the door open/close and speed through this connector. Therefore, 
]

Hyuk teaches determining whether an impact of a threshold or higher is caused by an accident, and then teaches subsequently not recording the image data relating to the detected event within an event recording memory when the controller determines that the impact was not the cause of an accident. Kohsaka very similarly teaches determining whether an accident has occurred, and subsequently not storing image or situation data related to the event, when it is determined that an accident hasn’t occurred. Kohsaka further teaches determining whether the accident has occurred through a door open/close signal which is transmitted through an in-vehicle communication network to a connector port where the driving recorder is connected to the vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hyuk and Kohsaka to achieve a driving image recorder that records events of higher importance, and doesn’t record events of low importance (such as a door opening or closing) and more effectively manage memory space available for recording events within a vehicle (Kohsaka Paragraph [0024]).

The combination of Hyuk and Kohsaka do not teach performing control to not record a vehicle image for a predetermined exception handling time.

Li does teach performing control to not record a vehicle image for a predetermined exception handling time.
[Li;

Paragraph [0015]: “The technology relates to handling runtime exceptions in autonomous vehicles. Autonomous vehicles may typically rely on software and hardware systems operating in a timely, cohesive manner to successfully and safely maneuver the vehicle from one point to another. In some instances, a computing device of the vehicle may encounter a runtime exception that prevents or otherwise delays the system from operating as expected. In such an instance, the vehicle may be forced to mitigate the risk introduced by the underlying cause of the runtime exception by performing a precautionary maneuver, such as quickly stopping or pulling over. Such precautionary maneuvers may result in an uncomfortable experience for passengers of the vehicle, and may not mitigate all of the risk to surrounding road users, such as drivers of other vehicles in the vicinity of the vehicle. In addition, such maneuvers may actually be unnecessary as a significant portion of runtime exceptions may eventually resolve on their own. To address these issues, the autonomous vehicle may provide a time period or safety time horizon (“STH”) for the runtime exception to resolve on its own before performing a precautionary maneuver”;

Wherein it is interpreted that the predetermined exception handling time is similar to the provided time period or safety time horizon for the runtime exception in Li’s autonomous vehicle;
]

Li teaches in autonomous vehicles to practice restraint and wait a predetermined amount of time for the autonomous vehicle to resolve a runtime exception on its own, or let the exception run its natural course. Applicant teaches practicing restraint and not performing the action of recording for a predetermined amount of time when it is determined that an impact is not caused by an accident, so as to let the impact aftershock run its natural course before reactivating the recorder to track and record potential new impacts. This restraint is practiced to avoid unnecessary use of resources and avoid customer dissatisfaction with minor impacts being recorded, very similarly to Li’s exception handling in autonomous vehicles waiting a predetermined amount of time to let the vehicle resolve its exception, and avoid unnecessary use of resources and customer dissatisfaction by performing avoidable precautionary maneuvers such as quickly stopping or pulling over. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the Hyuk and Kohsaka with that of Li in order to practice restraint and prevent the unnecessary use of resources and customer dissatisfaction that may come from it (Li Paragraph [0015]).


Regarding claim 14, the combination of Hyuk, Kohsaka, and Li teach the method of claim 12. Li further teaches the method further comprising: 
setting the predetermined exception handling time in advance by setting, as a margin, maximum time during which an aftershock occurs after the impact. 
[Li;

Paragraph [0015]: “The technology relates to handling runtime exceptions in autonomous vehicles. Autonomous vehicles may typically rely on software and hardware systems operating in a timely, cohesive manner to successfully and safely maneuver the vehicle from one point to another. In some instances, a computing device of the vehicle may encounter a runtime exception that prevents or otherwise delays the system from operating as expected. In such an instance, the vehicle may be forced to mitigate the risk introduced by the underlying cause of the runtime exception by performing a precautionary maneuver, such as quickly stopping or pulling over. Such precautionary maneuvers may result in an uncomfortable experience for passengers of the vehicle, and may not mitigate all of the risk to surrounding road users, such as drivers of other vehicles in the vicinity of the vehicle. In addition, such maneuvers may actually be unnecessary as a significant portion of runtime exceptions may eventually resolve on their own. To address these issues, the autonomous vehicle may provide a time period or safety time horizon (“STH”) for the runtime exception to resolve on its own before performing a precautionary maneuver”;

Wherein it is interpreted that the predetermined exception handling time is similar to the provided time period or safety time horizon for the runtime exception in Li’s autonomous vehicle;
]

Li teaches in autonomous vehicles to practice restraint and wait a predetermined amount of time for the autonomous vehicle to resolve a runtime exception on its own, or let the exception run its natural course. Applicant teaches practicing restraint and not performing the action of recording for a predetermined amount of time when it is determined that an impact is not caused by an accident, so as to let the impact aftershock run its natural course before reactivating the recorder to track and record potential new impacts. This restraint is practiced to avoid unnecessary use of resources and avoid customer dissatisfaction with minor impacts being recorded, very similarly to Li’s exception handling in autonomous vehicles waiting a predetermined amount of time to let the vehicle resolve its exception, and avoid unnecessary use of resources and customer dissatisfaction by performing avoidable precautionary maneuvers such as quickly stopping or pulling over. It would be obvious to not record images for the period of time an aftershock lasts after a minor impact in order to avoid reactivating the image recording from the same impact. Allowing the recorder to record impacts due to an aftershock trigger would lower the efficiency of the recorder and lead to an unnecessary use of resources and customer dissatisfaction. That of which is taught to be avoided by Li’s recorder by waiting for the exception to run its natural course (whether it be an autonomous vehicle resolving a runtime exception on its own, or by letting a non-important vehicle impact dissipate before returning to monitoring for impacts more important). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Li in order to practice restraint and prevent the unnecessary use of resources and customer dissatisfaction that may come from it (Li Paragraph 0015]).





Claims 2, 4, 6, 8, 10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyuk in view of Kohsaka in view of Li, as applied to claims 1, 7, and 12 above, and in further view of Shoichiro (Japanese Invention Patent JP 4186356 B2, hereinafter referred to as Shoichiro).

Regarding claim 2, the combination of Hyuk, Kohsaka, and Li teach the apparatus of claim 1. They do not explicitly teach wherein the processor determines a transition of a Controller Area Network (CAN) communication signal of the in-vehicle communication network for a predetermined period of time after the impact and determines that the impact has been caused by the accident when the transition of the CAN communication signal does not occur.

Shoichiro does teach wherein the processor determines a transition of a Controller Area Network (CAN) communication signal of the in-vehicle communication network for a predetermined period of time after the impact and determines that the impact has been caused by the accident when the transition of the CAN communication signal does not occur.
[Shoichiro;

Paragraph [0001]: “The present invention relates to an emergency call device for a vehicle and a vehicle emergency call method for reporting the current position of a vehicle to a predetermined call center when it detects that an impact of a certain level or more has occurred in the vehicle”;

Paragraph [0019]: “The control unit 14 is configured with a microcomputer... Further, the control unit 14 is connected to the in-vehicle LAN 17 via an in-vehicle LAN interface (not shown), and can communicate with an information transmission device (report control means, warning means) 18 connected to the in-vehicle LAN 17”;

Paragraph [0020]: “The information transmission device 18 arranged between the driver's seat and the passenger seat is also composed mainly of a microcomputer, and is output from the G sensor (acceleration sensor, impact detection means) 19 to the device 18”;

Paragraph [0029]: “In other words, even if an accident occurs in the car 1, if it is determined that the effect on the occupant's body is negligible and the action is free, and it can be handled without reporting the accident, respond to the warning”;

Paragraph [0035]: “In the third embodiment, a door control ECU 23 disposed on a driver's seat side door is communicably connected to an information transmission device (report control means, warning means) 18A via an in-vehicle LAN 17. The door control ECU 23 obtains a signal of a door courtesy switch (open state detecting means) 24 that outputs an open / closed state of the door by ON / OFF”;

Paragraph [0036]: “Next, the operation of the third embodiment will be described with reference to FIG. In FIG. 7 showing the control contents of the information transmitting device 18A, the information transmitting device 18A starts processing when a trigger signal is output from the G sensor 19 (impact detection step) as in the first embodiment. When the current position information of the automobile 1 is acquired from the navigation device 10 in step B1 as in step A1, time measurement by a software timer or the like is started (step B2), and the process waits until a predetermined time elapses (step B3). , Timing step). When a predetermined time has elapsed in Step B3 (“YES”), the process proceeds to Step B4 to communicate with the door control ECU 23 to determine whether or not the driver side door is open”;

Paragraph [0037]: “In step B4, if the door is open at that time (“YES”), the process is terminated. If the door is not open ("NO"), the process proceeds to step B5 and the notification process is performed in the same manner as in step A5”;

Paragraph [0038]: “As described above, according to the third embodiment, the information transmission device 18A is configured so that the door courtesy switch 24 does not detect the door open state within a predetermined time from when the trigger signal is output by the G sensor 19. The emergency call is made by the automobile telephone device 21”;

Paragraph [0039]: “In other words, even if an accident occurs in the car 1, if the influence on the occupant's body is slight and the freedom is effective, the occupant will open the door of the car 1 and go out of the car by himself after the accident occurs. In that case, there is no need to make an emergency call. On the other hand, if the influence on the body of the occupant is serious and the freedom is not effective, the occupant is left in the passenger compartment, so that an emergency call is automatically started when a predetermined time elapses. Therefore, as in the first embodiment, it is possible to make an appropriate report depending on the occurrence of the accident”;

Wherein it is interpreted that reporting the accident is considered as an accident of importance occurring;
]

Shoichiro teaches a device that determines if an impact of a threshold or higher as occurred. Then, it checks to see if a door signal transitions via an in-vehicle LAN (CAN signal of the in-vehicle communication network) and makes an emergency call to emergency services if the signal does not transition within a predetermined time. Here, Shoichiro teaches that if a minor impact has occurred, the door will most likely open and there is no need to create a larger situation out of it e.g. call emergency services. In fact, Shoichiro teaches the vehicle occupant most likely would prefer for the call to not be made due to the low importance of the event, respective to the importance of an event required to make a call to emergency services. Applicant determines an accident using the same criteria of a door signal transition within a predetermined period of time, and determines that an impact is of importance if the signal does not transition within the predetermined period of time, similar to Shoichiro determining an accident is of importance when the door signal does not transition within the predetermined period of time. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shoichiro with that of Hyuk, Kohsaka, and Li to avoid taking unnecessary steps/use of resources for situations a vehicle occupant deems is of less importance 

Regarding claim 4, the combination of Hyuk, Kohsaka, and Li teach the apparatus of claim 1. They do not explicitly teach wherein the processor monitors a transition of a CAN communication signal of the in-vehicle communication network for a predetermined monitoring time after impact. 

Shoichiro does teach wherein the processor monitors a transition of a CAN communication signal of the in-vehicle communication network for a predetermined monitoring time after impact.
[Shoichiro;

Paragraph [0001]: “The present invention relates to an emergency call device for a vehicle and a vehicle emergency call method for reporting the current position of a vehicle to a predetermined call center when it detects that an impact of a certain level or more has occurred in the vehicle”;

Paragraph [0019]: “The control unit 14 is configured with a microcomputer... Further, the control unit 14 is connected to the in-vehicle LAN 17 via an in-vehicle LAN interface (not shown), and can communicate with an information transmission device (report control means, warning means) 18 connected to the in-vehicle LAN 17”;

Paragraph [0020]: “The information transmission device 18 arranged between the driver's seat and the passenger seat is also composed mainly of a microcomputer, and is output from the G sensor (acceleration sensor, impact detection means) 19 to the device 18”;

Paragraph [0029]: “In other words, even if an accident occurs in the car 1, if it is determined that the effect on the occupant's body is negligible and the action is free, and it can be handled without reporting the accident, respond to the warning”;

Paragraph [0035]: “In the third embodiment, a door control ECU 23 disposed on a driver's seat side door is communicably connected to an information transmission device (report control means, warning means) 18A via an in-vehicle LAN 17. The door control ECU 23 obtains a signal of a door courtesy switch (open state detecting means) 24 that outputs an open / closed state of the door by ON / OFF”;

Paragraph [0036]: “Next, the operation of the third embodiment will be described with reference to FIG. In FIG. 7 showing the control contents of the information transmitting device 18A, the information transmitting device 18A starts processing when a trigger signal is output from the G sensor 19 (impact detection step) as in the first embodiment. When the current position information of the automobile 1 is acquired from the navigation device 10 in step B1 as in step A1, time measurement by a software timer or the like is started (step B2), and the process waits until a predetermined time elapses (step B3). , Timing step). When a predetermined time has elapsed in Step B3 (“YES”), the process proceeds to Step B4 to communicate with the door control ECU 23 to determine whether or not the driver side door is open”;

Paragraph [0037]: “In step B4, if the door is open at that time (“YES”), the process is terminated. If the door is not open ("NO"), the process proceeds to step B5 and the notification process is performed in the same manner as in step A5”;

Paragraph [0038]: “As described above, according to the third embodiment, the information transmission device 18A is configured so that the door courtesy switch 24 does not detect the door open state within a predetermined time from when the trigger signal is output by the G sensor 19. The emergency call is made by the automobile telephone device 21”;

Paragraph [0039]: “In other words, even if an accident occurs in the car 1, if the influence on the occupant's body is slight and the freedom is effective, the occupant will open the door of the car 1 and go out of the car by himself after the accident occurs. In that case, there is no need to make an emergency call. On the other hand, if the influence on the body of the occupant is serious and the freedom is not effective, the occupant is left in the passenger compartment, so that an emergency call is automatically started when a predetermined time elapses. Therefore, as in the first embodiment, it is possible to make an appropriate report depending on the occurrence of the accident”;

Wherein it is interpreted that the ECU monitors the door open/close signal for a predetermined time after the trigger signal from the G sensor (i.e. impact) for a transition in the door signal through the in-vehicle LAN (transition of a CAN communication signal of the in-vehicle communication network)
]

Shoichiro teaches a device that determines if an impact of a threshold or higher as occurred. Then, it checks to see if a door signal transitions via an in-vehicle LAN (CAN signal of the in-vehicle communication network) and makes an emergency call to emergency services if the signal does not transition within a predetermined time. Here, Shoichiro teaches that if a minor impact has occurred, the door will most likely open and there is no need to create a larger situation out of it e.g. call emergency services. In fact, Shoichiro teaches the vehicle occupant most likely would prefer for the call to not be made due to the low importance of the event, respective to the importance of an event required to make a call to emergency services. Applicant determines an accident using the same criteria of a door signal transition within a predetermined period of time, and determines that an impact is of importance if the signal does not transition within the predetermined period of time, similar to Shoichiro determining an accident is of importance when the door signal does not transition within the predetermined period of time. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shoichiro with that of Hyuk, Kohsaka, and Li to avoid taking unnecessary steps/use of resources for situations a vehicle occupant deems is of less importance (an emergency call when there is no need for it or an image capture for a minor door impact) (Shoichiro Paragraph [0004]).


Regarding claim 6, the combination of Hyuk, Kohsaka, and Li teach the apparatus of claim 1. They do not explicitly teach wherein a CAN communication signal of the in-vehicle communication network includes at least one of open/close signals of doors, an open/close signal of a trunk, an open/close signal of a hood, or an open/close signal of a tailgate.

Shoichiro does teach wherein a CAN communication signal of the in-vehicle communication network includes at least one of open/close signals of doors, an open/close signal of a trunk, an open/close signal of a hood, or an open/close signal of a tailgate.
[Shoichiro;

Paragraph [0035]: “In the third embodiment, a door control ECU 23 disposed on a driver's seat side door is communicably connected to an information transmission device (report control means, warning means) 18A via an in-vehicle LAN 17. The door control ECU 23 obtains a signal of a door courtesy switch (open state detecting means) 24 that outputs an open / closed state of the door by ON / OFF”;

Paragraph [0038]: “As described above, according to the third embodiment, the information transmission device 18A is configured so that the door courtesy switch 24 does not detect the door open state within a predetermined time from when the trigger signal is output by the G sensor 19. The emergency call is made by the automobile telephone device 21”;

Paragraph [0039]: “In other words, even if an accident occurs in the car 1, if the influence on the occupant's body is slight and the freedom is effective, the occupant will open the door of the car 1 and go out of the car by himself after the accident occurs. In that case, there is no need to make an emergency call. On the other hand, if the influence on the body of the occupant is serious and the freedom is not effective, the occupant is left in the passenger compartment, so that an emergency call is automatically started when a predetermined time elapses. Therefore, as in the first embodiment, it is possible to make an appropriate report depending on the occurrence of the accident”;

Wherein it is interpreted that the ECU monitors the door open/close signal for a predetermined time after the trigger signal from the G sensor (i.e. impact) for a transition in the door signal through the in-vehicle LAN (transition of a CAN communication signal of the in-vehicle communication network)
]

Shoichiro teaches a device that determines if an impact of a threshold or higher as occurred. Then, it checks to see if a door signal transitions via an in-vehicle LAN (CAN signal of the in-vehicle communication network) and makes an emergency call to emergency services if the signal does not transition within a predetermined time. Here, Shoichiro teaches that if a minor impact has occurred, the door will most likely open and there is no need to create a larger situation out of it e.g. call emergency services. In fact, Shoichiro teaches the vehicle occupant most likely would prefer for the call to not be 


Regarding claim 8, the combination of Hyuk, Kohsaka, and Li teach the vehicle system of claim 7. They do not explicitly teach wherein the vehicle image recording apparatus determines a transition of a Controller Area Network (CAN) communication signal of the in-vehicle communication network for a predetermined period of time after the impact has caused, and determines that the impact is caused by the accident when the transition of the CAN communication signal has not occurred.

Shoichiro does teach wherein the vehicle image recording apparatus determines a transition of a Controller Area Network (CAN) communication signal of the in-vehicle communication network for a predetermined period of time after the impact has caused, and determines that the impact is caused by the accident when the transition of the CAN communication signal has not occurred.
[Shoichiro;

Paragraph [0001]: “The present invention relates to an emergency call device for a vehicle and a vehicle emergency call method for reporting the current position of a vehicle to a predetermined call center when it detects that an impact of a certain level or more has occurred in the vehicle”;

Paragraph [0019]: “The control unit 14 is configured with a microcomputer... Further, the control unit 14 is connected to the in-vehicle LAN 17 via an in-vehicle LAN interface (not shown), and can communicate with an information transmission device (report control means, warning means) 18 connected to the in-vehicle LAN 17”;

Paragraph [0020]: “The information transmission device 18 arranged between the driver's seat and the passenger seat is also composed mainly of a microcomputer, and is output from the G sensor (acceleration sensor, impact detection means) 19 to the device 18”;

Paragraph [0029]: “In other words, even if an accident occurs in the car 1, if it is determined that the effect on the occupant's body is negligible and the action is free, and it can be handled without reporting the accident, respond to the warning”;

Paragraph [0035]: “In the third embodiment, a door control ECU 23 disposed on a driver's seat side door is communicably connected to an information transmission device (report control means, warning means) 18A via an in-vehicle LAN 17. The door control ECU 23 obtains a signal of a door courtesy switch (open state detecting means) 24 that outputs an open / closed state of the door by ON / OFF”;

Paragraph [0036]: “Next, the operation of the third embodiment will be described with reference to FIG. In FIG. 7 showing the control contents of the information transmitting device 18A, the information transmitting device 18A starts processing when a trigger signal is output from the G sensor 19 (impact detection step) as in the first embodiment. When the current position information of the automobile 1 is acquired from the navigation device 10 in step B1 as in step A1, time measurement by a software timer or the like is started (step B2), and the process waits until a predetermined time elapses (step B3). , Timing step). When a predetermined time has elapsed in Step B3 (“YES”), the process proceeds to Step B4 to communicate with the door control ECU 23 to determine whether or not the driver side door is open”;

Paragraph [0037]: “In step B4, if the door is open at that time (“YES”), the process is terminated. If the door is not open ("NO"), the process proceeds to step B5 and the notification process is performed in the same manner as in step A5”;

Paragraph [0038]: “As described above, according to the third embodiment, the information transmission device 18A is configured so that the door courtesy switch 24 does not detect the door open state within a predetermined time from when the trigger signal is output by the G sensor 19. The emergency call is made by the automobile telephone device 21”;

Paragraph [0039]: “In other words, even if an accident occurs in the car 1, if the influence on the occupant's body is slight and the freedom is effective, the occupant will open the door of the car 1 and go out of the car by himself after the accident occurs. In that case, there is no need to make an emergency call. On the other hand, if the influence on the body of the occupant is serious and the freedom is not effective, the occupant is left in the passenger compartment, so that an emergency call is automatically started when a predetermined time elapses. Therefore, as in the first embodiment, it is possible to make an appropriate report depending on the occurrence of the accident”;

Wherein it is interpreted that reporting the accident is considered as an accident of importance occurring;
]

Shoichiro teaches a device that determines if an impact of a threshold or higher as occurred. Then, it checks to see if a door signal transitions via an in-vehicle LAN (CAN signal of the in-vehicle communication network) and makes an emergency call to emergency services if the signal does not transition within a predetermined time. Here, Shoichiro teaches that if a minor impact has occurred, the door will most likely open and there is no need to create a larger situation out of it e.g. call emergency 

Regarding claim 10, the combination of Hyuk, Kohsaka, and Li teach the vehicle system of claim 7. They do not explicitly teach wherein the vehicle image recording apparatus monitors a transition of a CAN communication signal of the in-vehicle communication network for a predetermined monitoring time after the occurrence of the impact. 

Shoichiro does teach wherein the vehicle image recording apparatus monitors a transition of a CAN communication signal of the in-vehicle communication network for a predetermined monitoring time after the occurrence of the impact.
[Shoichiro;

Paragraph [0001]: “The present invention relates to an emergency call device for a vehicle and a vehicle emergency call method for reporting the current position of a vehicle to a predetermined call center when it detects that an impact of a certain level or more has occurred in the vehicle”;

Paragraph [0019]: “The control unit 14 is configured with a microcomputer... Further, the control unit 14 is connected to the in-vehicle LAN 17 via an in-vehicle LAN interface (not shown), and can communicate with an information transmission device (report control means, warning means) 18 connected to the in-vehicle LAN 17”;

Paragraph [0020]: “The information transmission device 18 arranged between the driver's seat and the passenger seat is also composed mainly of a microcomputer, and is output from the G sensor (acceleration sensor, impact detection means) 19 to the device 18”;

“In other words, even if an accident occurs in the car 1, if it is determined that the effect on the occupant's body is negligible and the action is free, and it can be handled without reporting the accident, respond to the warning”;

Paragraph [0035]: “In the third embodiment, a door control ECU 23 disposed on a driver's seat side door is communicably connected to an information transmission device (report control means, warning means) 18A via an in-vehicle LAN 17. The door control ECU 23 obtains a signal of a door courtesy switch (open state detecting means) 24 that outputs an open / closed state of the door by ON / OFF”;

Paragraph [0036]: “Next, the operation of the third embodiment will be described with reference to FIG. In FIG. 7 showing the control contents of the information transmitting device 18A, the information transmitting device 18A starts processing when a trigger signal is output from the G sensor 19 (impact detection step) as in the first embodiment. When the current position information of the automobile 1 is acquired from the navigation device 10 in step B1 as in step A1, time measurement by a software timer or the like is started (step B2), and the process waits until a predetermined time elapses (step B3). , Timing step). When a predetermined time has elapsed in Step B3 (“YES”), the process proceeds to Step B4 to communicate with the door control ECU 23 to determine whether or not the driver side door is open”;

Paragraph [0037]: “In step B4, if the door is open at that time (“YES”), the process is terminated. If the door is not open ("NO"), the process proceeds to step B5 and the notification process is performed in the same manner as in step A5”;

Paragraph [0038]: “As described above, according to the third embodiment, the information transmission device 18A is configured so that the door courtesy switch 24 does not detect the door open state within a predetermined time from when the trigger signal is output by the G sensor 19. The emergency call is made by the automobile telephone device 21”;

Paragraph [0039]: “In other words, even if an accident occurs in the car 1, if the influence on the occupant's body is slight and the freedom is effective, the occupant will open the door of the car 1 and go out of the car by himself after the accident occurs. In that case, there is no need to make an emergency call. On the other hand, if the influence on the body of the occupant is serious and the freedom is not effective, the occupant is left in the passenger compartment, so that an emergency call is automatically started when a predetermined time elapses. Therefore, as in the first embodiment, it is possible to make an appropriate report depending on the occurrence of the accident”;

Wherein it is interpreted that the ECU monitors the door open/close signal for a predetermined time after the trigger signal from the G sensor (i.e. impact) for a transition in the door signal through the in-vehicle LAN (transition of a CAN communication signal of the in-vehicle communication network)
]

Shoichiro teaches a device that determines if an impact of a threshold or higher as occurred. Then, it checks to see if a door signal transitions via an in-vehicle LAN (CAN signal of the in-vehicle communication network) and makes an emergency call to emergency services if the signal does not transition within a predetermined time. Here, Shoichiro teaches that if a minor impact has occurred, the door will most likely open and there is no need to create a larger situation out of it e.g. call emergency services. In fact, Shoichiro teaches the vehicle occupant most likely would prefer for the call to not be 

Regarding claim 13, the combination of Hyuk, Kohsaka, and Li teach the method of claim 12. They do not explicitly teach wherein a Controller Area Network (CAN) communication signal of the in-vehicle communication network includes at least one of open/close signals of doors, an open/close signal of a trunk, an open/close signal of a hood, or an open/close signal of a tailgate. 

Shoichiro does teach wherein a Controller Area Network (CAN) communication signal of the in-vehicle communication network includes at least one of open/close signals of doors, an open/close signal of a trunk, an open/close signal of a hood, or an open/close signal of a tailgate.
[Shoichiro;

Paragraph [0035]: “In the third embodiment, a door control ECU 23 disposed on a driver's seat side door is communicably connected to an information transmission device (report control means, warning means) 18A via an in-vehicle LAN 17. The door control ECU 23 obtains a signal of a door courtesy switch (open state detecting means) 24 that outputs an open / closed state of the door by ON / OFF”;

Paragraph [0038]: “As described above, according to the third embodiment, the information transmission device 18A is configured so that the door courtesy switch 24 does not detect the door open state within a predetermined time from when the trigger signal is output by the G sensor 19. The emergency call is made by the automobile telephone device 21”;

Paragraph [0039]: “In other words, even if an accident occurs in the car 1, if the influence on the occupant's body is slight and the freedom is effective, the occupant will open the door of the car 1 and go out of the car by himself after the accident occurs. In that case, there is no need to make an emergency call. On the other hand, if the influence on the body of the occupant is serious and the freedom is not effective, the occupant is left in the passenger compartment, so that an emergency call is automatically started when a predetermined time elapses. Therefore, as in the first embodiment, it is possible to make an appropriate report depending on the occurrence of the accident”;

Wherein it is interpreted that the ECU monitors the door open/close signal for a predetermined time after the trigger signal from the G sensor (i.e. impact) for a transition in the door signal through the in-vehicle LAN (transition of a CAN communication signal of the in-vehicle communication network)
]

Shoichiro teaches a device that determines if an impact of a threshold or higher as occurred. Then, it checks to see if a door signal transitions via an in-vehicle LAN (CAN signal of the in-vehicle communication network) and makes an emergency call to emergency services if the signal does not transition within a predetermined time. Here, Shoichiro teaches that if a minor impact has occurred, the door will most likely open and there is no need to create a larger situation out of it e.g. call emergency services. In fact, Shoichiro teaches the vehicle occupant most likely would prefer for the call to not be made due to the low importance of the event, respective to the importance of an event required to make a call to emergency services. Applicant determines an accident using the same criteria of a door signal transition within a predetermined period of time, and determines that an impact is of importance if the door signal does not transition within the predetermined period of time, similar to Shoichiro determining an accident is of importance when the door signal does not transition within the predetermined period of time. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shoichiro with that of Hyuk, Kohsaka, and Li to avoid taking unnecessary steps/use of resources for situations a vehicle occupant deems is of less importance (an emergency call when there is no need for it or an image capture for a minor door impact) (Shoichiro Paragraph [0004]).


Regarding claim 15, the combination of Hyuk, Kohsaka, and Li teach the method of claim 12. They do not explicitly teach the method further comprising: monitoring a transition of a CAN communication signal of the in-vehicle communication network for a predetermined monitoring time after the occurrence of the impact. 

Shoichiro does teach the method further comprising: monitoring a transition of a CAN communication signal of the in-vehicle communication network for a predetermined monitoring time after the occurrence of the impact. 
[Shoichiro;

Paragraph [0001]: “The present invention relates to an emergency call device for a vehicle and a vehicle emergency call method for reporting the current position of a vehicle to a predetermined call center when it detects that an impact of a certain level or more has occurred in the vehicle”;

Paragraph [0019]: “The control unit 14 is configured with a microcomputer... Further, the control unit 14 is connected to the in-vehicle LAN 17 via an in-vehicle LAN interface (not shown), and can communicate with an information transmission device (report control means, warning means) 18 connected to the in-vehicle LAN 17”;

Paragraph [0020]: “The information transmission device 18 arranged between the driver's seat and the passenger seat is also composed mainly of a microcomputer, and is output from the G sensor (acceleration sensor, impact detection means) 19 to the device 18”;

Paragraph [0029]: “In other words, even if an accident occurs in the car 1, if it is determined that the effect on the occupant's body is negligible and the action is free, and it can be handled without reporting the accident, respond to the warning”;

Paragraph [0035]: “In the third embodiment, a door control ECU 23 disposed on a driver's seat side door is communicably connected to an information transmission device (report control means, warning means) 18A via an in-vehicle LAN 17. The door control ECU 23 obtains a signal of a door courtesy switch (open state detecting means) 24 that outputs an open / closed state of the door by ON / OFF”;

Paragraph [0036]: “Next, the operation of the third embodiment will be described with reference to FIG. In FIG. 7 showing the control contents of the information transmitting device 18A, the information transmitting device 18A starts processing when a trigger signal is output from the G sensor 19 (impact detection step) as in the first embodiment. When the current position information of the automobile 1 is acquired from the navigation device 10 in step B1 as in step A1, time measurement by a software timer or the like is started (step B2), and the process waits until a predetermined time elapses (step B3). , Timing step). When a predetermined time has elapsed in Step B3 (“YES”), the process proceeds to Step B4 to communicate with the door control ECU 23 to determine whether or not the driver side door is open”;

Paragraph [0037]: “In step B4, if the door is open at that time (“YES”), the process is terminated. If the door is not open ("NO"), the process proceeds to step B5 and the notification process is performed in the same manner as in step A5”;

Paragraph [0038]: “As described above, according to the third embodiment, the information transmission device 18A is configured so that the door courtesy switch 24 does not detect the door open state within a predetermined time from when the trigger signal is output by the G sensor 19. The emergency call is made by the automobile telephone device 21”;

Paragraph [0039]: “In other words, even if an accident occurs in the car 1, if the influence on the occupant's body is slight and the freedom is effective, the occupant will open the door of the car 1 and go out of the car by himself after the accident occurs. In that case, there is no need to make an emergency call. On the other hand, if the influence on the body of the occupant is serious and the freedom is not effective, the occupant is left in the passenger compartment, so that an emergency call is automatically started when a predetermined time elapses. Therefore, as in the first embodiment, it is possible to make an appropriate report depending on the occurrence of the accident”;

Wherein it is interpreted that the ECU monitors the door open/close signal for a predetermined time after the trigger signal from the G sensor (i.e. impact) for a transition in the door signal through the in-vehicle LAN (transition of a CAN communication signal of the in-vehicle communication network)
]

Shoichiro teaches a device that determines if an impact of a threshold or higher as occurred. Then, it checks to see if a door signal transitions via an in-vehicle LAN (CAN signal of the in-vehicle communication network) and makes an emergency call to emergency services if the signal does not transition within a predetermined time. Here, Shoichiro teaches that if a minor impact has occurred, the door will most likely open and there is no need to create a larger situation out of it e.g. call emergency services. In fact, Shoichiro teaches the vehicle occupant most likely would prefer for the call to not be made due to the low importance of the event, respective to the importance of an event required to make a call to emergency services. Applicant determines an accident using the same criteria of a door signal transition within a predetermined period of time, and determines that an impact is of importance if the signal does not transition within the predetermined period of time, similar to Shoichiro determining an accident is of importance when the door signal does not transition within the predetermined period of time. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shoichiro with that of Hyuk, Kohsaka, and Li to avoid taking unnecessary steps/use of resources for situations a vehicle occupant deems is of less importance (an emergency call when there is no need for it or an image capture for a minor door impact) (Shoichiro Paragraph [0004]).







Allowable Subject Matter
Claims 5, 11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR PATEL whose telephone number is (571)272-7525.  The examiner can normally be reached on Monday-Friday 7:30 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668